Berdon, J.,
dissenting. The majority, through statutory construction, grants certain state employees an election to receive for total incapacity either their “full salary” under General Statutes § 5-142 (a)1 or “sixty-six and two-thirds per cent of [their] average weekly earnings” under General Statutes § 31-3072 of the Workers’ Compensation Act.3 In doing so, the majority ignores the cardinal rule of statutory construction that “[w]hen the language used in a statute is clear and unambiguous, its meaning is not subject to modification or construction.” Cilley v. Lamphere, 206 Conn. 6, 9-10, 535 A.2d 1305 (1988).
Section 5-142 (a) provides in pertinent part that if certain state employees sustain an injury arising out of and in the course of specific employment and total incapacity results, the injured employee “shall continue to receive the full salary which he was receiving at the time of injury subject to all salary benefits of active *734employees, including annual increments, and all salary adjustments, including salary deductions, required in the case of active employees, for a period of two hundred sixty weeks from the date of the beginning of such incapacity. Thereafter, such person shall be removed from the payroll and shall receive compensation at the rate of fifty per cent of the salary which he was receiving at the expiration of said two hundred sixty weeks so long as he remains so disabled .... All other provisions of the workers’ compensation law not inconsistent herewith, including the specific indemnities and provisions for hearing and appeal, shall be available to any such state employee or the dependents of such a deceased employee. . . .” (Emphasis added.) General Statutes (Rev. to 1991) § 5-143, the companion to § 5-142, provides in relevant part that “[e]ach state employee who sustains an injury arising out of and in the course of his employment, except as provided in section 5-1J+2, shall be paid compensation in accordance with the provisions of the workers’ compensation act . . . .” (Emphasis added.) Simply put, the Workers’ Compensation Act applies to all state employees, except certain designated employees identified in § 5-142 (a) who become totally incapacitated during the course of performing the specified duties of such employment. The employees covered under § 5-142 (a) continue on the payroll and receive “full salary” for five years thereby making them ineligible for weekly benefits under the Workers’ Compensation Act. There is no provision for an election, and the reading of one into the clear and unambiguous language of the statute just won’t wash.
There is no dispute that, in the present case, the claimant falls within a category of those state employees covered by § 5-142 (a). To reach its result that the claimant may elect coverage under either § 5-142 (a) or § 31-307, the majority construes the word “shall” *735as being “directory” and not “mandatory” in the sentence of § 5-142 that those covered state employees “shall continue to receive the full salary . . . .’’Furthermore, the majority chooses to ignore the “shalls” in that part of the statute providing that after five years, such person “shall be removed from the payroll and shall receive compensation at the rate of fifty per cent of the salary . . . .” This language makes clear that for those specific state employees who are covered by § 5-142 (a), the legislature established, outside the scope of the Workers’ Compensation Act, a separate, distinct and exclusive statutory scheme for the weekly compensation for total incapacity.
In the concurring opinion, it is stated that the word “shall” pertains to a matter of substance and as a result is mandatory. I agree; this time, “shall” means “shall.” The concurring opinion, however, seeks to reach the majority’s result by pointing out that § 5-142 (a) states that all other provisions of the Workers’ Compensation Act, including § 31-307, shall be available to any state employee when “not inconsistent” with § 5-142 (a). The concurring opinion claims that the statutes are not inconsistent in this case simply because the claimant will receive a larger benefit under § 31-307 than she would have received under § 5-142 (a). The simple answer is that the right to receive “full salary” as a state employee is inconsistent with the right to receive compensation based on “sixty-six and two-thirds per cent of his average weekly earnings” under the Workers’ Compensation Act. Put another way, the fact that the claimant will receive more compensation under § 31-307 in this particular case does not make the language of that statute consistent with § 5-142 (a). Matters are inconsistent if they are “ [contradictory of one another.” Ballentine’s Law Dictionary (3d Ed. 1969).
*736The majority further ignores the plain language of § 5-143, which provides that state employees are to be paid compensation in accordance with the provisions of the Workers’ Compensation Act “except as provided in section 5-142.” They claim that this statute is ambiguous merely because it was originally enacted “conjointly with § 5-142.” Courts cannot “torture words to import ambiguity where the ordinary meaning leaves no room for it . . . . ” Heffernan v. Slapin, 182 Conn. 40, 46, 438 A.2d 1 (1980).
Finally, for at least two reasons, there is no basis for the majority’s conclusion that the legislature intended an election because it failed to amend § 5-142 expressly to describe it as an “exclusive remedy.” First, there has never been a prior decision, either administrative or judicial, before the present one rendered by the majority that construes the unequivocal language of § 5-142 (a) as providing for an election. The statute, on its face, clearly does not import such a construction. Second, the legislature recently adopted Public Acts 1991, No. 91-339,4 amending § 5-142 (a) when it already had the benefit of the compensation review division’s decision in the present case, which explicitly held there was no right to an election.5 It is presumed that the legislature was aware of this interpretation of § 5-142 when it amended the statute for other reasons and its failure to provide for an election was a validation of the compensation review division’s interpretation. *737“[T]he inference of legislative concurrence with the agency’s interpretation [is] to be drawn from legislative silence concerning that interpretation, especially where the legislature makes unrelated amendments in the same statute.” Connecticut Light & Power Co. v. Public Utilities Control Authority, 176 Conn. 191, 198, 405 A.2d 638 (1978); see Wilson v. Security Ins. Co., 213 Conn. 532, 539, 569 A.2d 40, cert. denied, U.S. , 111 S. Ct. 52, 112 L. Ed. 2d 28 (1990); McDonough v. Connecticut Bank & Trust Co., 204 Conn. 104, 119, 527 A.2d 664 (1987).
I am mindful of the remedial purposes of the Workers’ Compensation Act and “ ‘that it should be broadly construed to accomplish its humanitarian purposes.’ ” Ash v. New Milford, 207 Conn. 665, 672, 541 A.2d 1233 (1988). Nevertheless, the legislature in adopting § 5-142 (a), provided state employees falling within the ambit of the statute a generous compensation package. It is reasonable to believe that the legislature did not accidentally omit language that would allow for an election between “full salary” and “average weekly earnings.” If the statute needs repairing, it is for the legislature to do and not this court. “ ‘We are bound to interpret legislative intent by referring to what the legislative text contains, not by what it might have contained.’ . . . Nor can we engraft language not clearly intended by its enactment onto legislation.” Local 218 Steamfitters Welfare Fund v. Cobra Pipe Supply & Coil Co., 207 Conn. 639, 645, 541 A.2d 869 (1988), quoting Schurman v. Schurman, 188 Conn. 268, 273, 449 A.2d 169 (1982).
Although this court has the final word on the interpretation of our state statutes, there is a “higher authority”—that is, the constitution of the state of Connecticut. Article second of the Connecticut constitution provides in part: “The powers of government shall be *738divided into three distinct departments, and each of them confided to a separate magistracy, to wit, those which are legislative, to one; those which are executive, to another; and those which are judicial, to another.” By placing a construction on this statute that is contrary to its plain and unambiguous text, the majority encroaches on that which is solely reserved to the legislative branch of our government. “In the field of legislation, the legislature is supreme. Courts must apply legislative enactments according to their plain terms.” State v. Malm, 143 Conn. 462, 467, 123 A.2d 276 (1956).
I would affirm the decision of the workers’ compensation review division.6 Accordingly, I respectfully dissent.

 General Statutes § 5-142 was recently amended by Public Acts 1991, No. 91-339, §§ 40, 55, which added the requirement that the injury be the “direct result of the special hazards inherent in such duties.” See footnote 1 of the majority opinion for the pertinent parts of the text of § 5-142 (a) prior to the amendment, and which governs this case.


 General Statutes § 31-307 was recently amended by Public Acts 1991, No. 91-339, §§ 26, 55, which increased the award for total incapacity to 80 percent of the average weekly wage, but reduced the same to take into account federal income taxes and other adjustments. See footnote 1 of the majority opinion for the pertinent parts of the text of § 31-307 prior to amendment.


 General Statutes § 31-275 et seq.


 See footnote 1, supra.


 The workers’ compensation review division found that “Sec. 5-142 (a) after the sentences creating full salary benefits contains the following: ‘All other provisions of the workers’ compensation law not inconsistent herewith, including the specific indemnities and provisions for hearing and appeal shall be available to any such state employee or the dependents of such deceased employee.’ We think Sec. 31-307 defining compensation as equal to sixty-six and two-thirds per cent of average weekly earnings is inconsistent with the full salary definition of benefits provided in Sec. 5-142 (a). We therefore conclude that the claimant’s] election of benefits argument cannot apply.”


 The claimant also argues that the “full salary” should also include “average weekly wage.” There is no basis for the argument. The plaintiff concedes that the commissioner has, without exception, calculated the “full salary” under General Statutes § 5-142 without including overtime. Great deference must be shown to the statutory construction given by the agency. Schieffelin & Co. v. Department of Liquor Control, 194 Conn. 165, 173, 479 A.2d 1191 (1984). Likewise, the claimant’s equal protection claim is without merit. The standard of review in this case is that of rational relationship—that is, whether the classification bears a rational relationship to a legitimate state interest. Faraci v. Connecticut Light & Power Co., 211 Conn. 166, 168-69, 558 A.2d 234 (1987). The claimant concedes that under this minimal level of review the statute passes constitutional muster. Her complaint is that the result does not work out well for her. When, however, “the basic classification is rationally based, uneven effects upon particular groups within a class are ordinarily of no constitutional concern.” Eielson v. Parker, 179 Conn. 552, 565, 427 A.2d 814 (1988).